PER CURIAM.
The appellant in the district court of Gila county was convicted of rape, and after judgment of conviction was entered filed his notice of appeal. No appearance was made in his behalf in this court, and no brief or assignment of errors has been filed. The cause was ordered submitted upon the record. - We find the indictment is sufficient, the verdict supported by the evidence, the judgment regular, and the law correctly given in the instructions. The judgment is therefore affirmed.
NAVE, J., not sitting.